Grant, J.
For a statement of the issue in this case see 138 Mich. 64. Upon a new trial a verdict and judgment were rendered for the plaintiff. It is agreed by counsel, and the jury were instructed, that the sole issue was, Did the defendant and plaintiff’s husband, at the time she and her husband deeded their interest in the estate of her father to the defendant, agree that |500 should be applied in payment upon the purchase price for *359rent of a house owned by the defendant and which had been for some years occupied by plaintiff and her husband ? The court very clearly and fully explained to the jury the theory of each party, and instructed, them that if such an agreement was made the plaintiff could not recover. The jury found that no such agreement was made, and that plaintiff’s husband had assigned his claim against the defendant to her.
We find no error in the instructions of the court or in the refusal to give any of the defendant’s requests. It is’ not of importance to the profession or to the parties to discuss the questions raised upon the instructions and the requests to charge. The principle involved is elementary, and a discussion would be of no use as a precedent. The same objection that was raised to the admission of testimony on the former trial is now raised. It was admissible, for the same reasons as expressed in the former opinion.
Judgment affirmed.
McAlvay, Ostrander, Hooker, and Moore, JJ., concurred.